Title: Treasury Department Circular to the Collectors of the Customs, 18 April 1794
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury Department April 18, 1794.
Sir,

You will herewith receive for your Government a resolve of Congress of the second instant, relatively to the embargo.

Another resolution has just passed for continuing the embargo to the 25th. day of May next, which is herewith transmitted.
With great consideration   I am Sir   Your obedient Servant

A Hamilton

